UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-7978



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


EDWIN ARNOLDO REYES,

                                            Defendant - Appellant.


Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Peter J. Messitte, District Judge. (8:01-
cr-00533-PJM; 8:05-cv-00255-PJM)


Submitted: June 15, 2007                    Decided:   June 20, 2007


Before WIDENER, MICHAEL, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Edwin Arnoldo Reyes, Appellant Pro Se. Deborah A. Johnston, OFFICE
OF THE UNITED STATES ATTORNEY, Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Edwin Arnoldo Reyes seeks to appeal the district court’s

order denying relief on his motion for clarification, filed in his

28 U.S.C. § 2255 (2000) proceeding.                 The order is not appealable

unless     a   circuit    justice     or    judge     issues   a     certificate   of

appealability.       28 U.S.C. § 2253(c)(1) (2000).                A certificate of

appealability will not issue absent “a substantial showing of the

denial of a constitutional right.”             28 U.S.C. § 2253(c)(2) (2000).

A prisoner satisfies this standard by demonstrating that reasonable

jurists would find that any assessment of the constitutional claims

by   the   district      court   is   debatable        or    wrong    and   that   any

dispositive procedural ruling by the district court is likewise

debatable.       Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683-84 (4th Cir. 2001).               We have independently reviewed the

record and conclude that Reyes has not made the requisite showing.

Accordingly,       we    deny    Reyes’      motion    for     a     certificate   of

appealability and dismiss the appeal.                    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                            DISMISSED




                                       - 2 -